Citation Nr: 9931360	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to exposure to mustard gas and Lewisite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
August 1996 which denied the claimed benefits.  

In May 1997, a hearing was held at the Board in Washington, 
DC, before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The Board notes that service connection for a heart disorder 
was previously denied by the Board in October 1995 and that 
the RO, in the August 1996 rating decision, effectively 
reopened and adjudicated the veteran's claim on the basis of 
all the evidence of record.  The Board concurs that the 
medical opinion and other evidence that has been added to the 
record since October 1995 provides a plausible basis for 
reopening the veteran's service connection claim, 
particularly in light of the fact that the United States 
Court of Appeals for the Federal Circuit has held that the 
threshold for reopening a previously and finally denied claim 
is rather low.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the Board views the veteran's claim as 
reopened and will consider the merits of his claim on the 
basis of all of the evidence of record.  

Also, the veteran's representative, in the Informal Hearing 
Presentation dated in June 1999, for the first time raised 
the issue of service connection for heart disease due to 
cigarette smoking during service.  However, the veteran's 
claim for years has focused solely on the claimed 
relationship between his heart disease and his exposure to 
mustard gas/Lewisite in service.  Further, 38 U.S.C.A. § 1103 
(West Supp 1999) prohibits service connection for disability 
resulting from injury or disease attributable to the use of 
tobacco products by the veteran during service.  Therefore, 
the Board will not consider the veteran's claim on that 
basis.  

In addition, at his personal hearing the veteran specifically 
raised the issues of entitlement to an earlier effective date 
for an award of compensation for squamous cell carcinoma, 
post-traumatic stress disorder, bronchitis, and keratitis 
with senile ptosis.  The RO has not considered the veteran's 
claims as to those issues, so they are not before the Board 
at this time.  Further, the veteran also referred to service 
connection for neuropathy of the upper and lower extremities 
as due to exposure to mustard gas/Lewisite.  The Board's 
October 1995 decision denied service connection for those 
disorders.  To the extent that the veteran's contentions 
raise the issue, see 38 U.S.C.A. § 7104(a) (West 1991).  The 
veteran's contentions as to those issues are referred to the 
RO for appropriate consideration.  


FINDING OF FACT

A heart disorder did not result from the veteran's exposure 
to mustard gas or Lewisite during service.  


CONCLUSION OF LAW

A heart disorder, claimed as secondary to exposure to mustard 
gas or Lewisite, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records show that, on enlistment in 
November 1943, the cardiovascular examination was reported to 
have been normal.  In October 1945, the veteran was seen for 
complaints of left sided chest pain.  He reported no history 
of an injury.  The examination was noted to be normal, except 
that pressure over the left second to fifth ribs produced 
severe pain.  A chest X-ray was reportedly negative.  The 
veteran was advised to reduce his smoking.  On examination at 
the time of discharge in April 1946, the chest X-ray was 
again interpreted as negative.  

When the veteran submitted his original claim for VA benefits 
in September 1975, he indicated that he had received 
treatment for heart problems and shortness of breath from a 
private physician since 1960 or 1961.  The records of an 
August 1961 hospitalization at a private facility reflect 
complaints of chest pain.  After evaluation at that time, it 
was felt that the pain was musculoskeletal in origin.  The 
assigned diagnoses were scalenus anticus syndrome and 
fatigue.  

An August 1961 letter from R. Earle Glendy, M.D., indicates 
that he had recently seen the veteran during a private 
hospitalization for evaluation of complaints of precordial 
and left axillary pain, with radiation down his left arm.  
The pain had reportedly begun the night prior to admission.  
Electrocardiographic and laboratory data were normal, as were 
X-rays of the cervical spine, chest and upper 
gastrointestinal tract.  Because of the vague chest pain and 
complaints of numbness and tingling in the veteran's left 
arm, a neurosurgeon was consulted, who reported that the 
numbness and tingling did not follow any neuro-anatomic 
pattern.  He was able to reproduce the veteran's pain by 
pressure over the left scalene muscle, although no 
supraclavicular mass was palpable.  

A private hospital record dated in July 1964 notes the 
veteran's admission again for complaints of chest pain.  He 
had reportedly had a history of similar episodes of chest 
pain, and cardiac work-ups had been negative.  Because of 
persistent symptoms and clinical findings, however, it was 
believed that he had, on that occasion, sustained a 
myocardial infarction.  

During a hospitalization for evaluation of an unrelated 
ailment at a private facility in September 1974, it was noted 
that the veteran had a history of two myocardial infarctions.  
His electrocardiogram (EKG) remained stable throughout the 
hospitalization, however.  

The summary of a private hospitalization in October 1974 
lists a diagnosis of arteriosclerotic heart disease (ASHD), 
with a prior myocardial infarction.  The report does not 
relate the heart disorder to the veteran's exposure to 
mustard gas or otherwise to service.  

A private physician, Alfred L. Smith, M.D., wrote in October 
1975 that he had recently seen the veteran for complaints of 
chest pain from time to time which was similar to the pain 
that he had during service after his in-service exposure to 
mustard gas/Lewisite.  He indicated that he had seen the 
veteran many times since 1969 for evaluation or treatment of 
ASHD and several other disorders.  He further stated that the 
veteran was totally disabled for all types of employment.  

In March and July 1976, the veteran submitted documents that 
he had obtained from the Naval Research Laboratory concerning 
research that was conducted in the 1940's on the effects of 
exposure to mustard gas/Lewisite and, in particular, the 
testing in which the veteran himself participated, describing 
the effects on the veteran that were noted the day following 
each exposure to Mustard gas: intense erythema on the cubital 
fossae and arms, moderate erythema of the posterior thighs 
and popliteal spaces, and mild erythema on the anterior 
thighs and scapulae.  The following day he was noted to have 
intense erythema with edema of the cubital fossae, intense 
erythema on the arms, mild erythema on the legs and knees, 
and mild erythema with pigmentation on the thighs and dorsal 
thorax.  On return from leave, the veteran was noted to have 
marked pigmentation on the cubital fossae and arms and 
moderate pigmentation of the dorsal thorax and popliteal 
spaces.  The documents indicate that there was no record that 
any medical care was administered as a result of each 
exposure or on his return from leave.  The testing that was 
carried out on the veteran was conducted in January and 
February 1944 at the Edgewood Arsenal in Maryland.  

Dr. Smith wrote again in September 1976 that, based on a 
review of the veteran's service records, his past medical 
history, and his present condition, it was his medical 
opinion "that there is a definite correlation of your 
exposure to Mustard and Lewisite War Gases that brought about 
systemic poisoning by inhalation, ingestion and absorption 
into the blood stream."  He indicated that it was quite 
clear to him that the exposure was the beginning of a "train 
of events" which led to the veteran's present condition.  

William W. Regan, M.D., wrote the veteran in January 1977 to 
provide a summary of his treatment of the veteran from August 
1959 to May 1967.  According to that letter, no significant 
abnormalities were found on examination in 1959.  In 1961, 
precordial chest pain continued, but no specific 
abnormalities were found on examination.  When Dr. Regan last 
saw the veteran, in May 1967, occasional chest pain was still 
reported.  Again, the physical examination failed to reveal 
any abnormalities, and laboratory and X-ray tests were 
normal.  Dr. Regan indicated that the cause of the veteran's 
various symptoms was never entirely clear to him, but that he 
was unaware of his exposure to potential toxins.  He stated 
that he believed that the veteran's symptoms had some 
physiological basis, although he could not identify it.  

In February 1977, a letter was received from Edwin Cox, a 
chemist and engineer.  Mr. Cox described the toxic effects of 
exposure to Mustard gas.  He indicated that "[c]ases are 
reported of the gas taking effect fifteen years after the 
exposure."  He also described the procedures employed in the 
tests in which the veteran was involved and other testing 
that has been reported, and stated that it was his 
professional opinion that the veteran's tests were improperly 
conducted, that toxic gases attacked him, and that it is 
probable "that these attacks would have some subsequent 
effect."  

An opinion was requested of VA's Chief Medical Director (CMD) 
in July 1977 as to whether there was a sound medical basis 
for relating ASHD, among other of the veteran's ailments, to 
his exposure to mustard gas in service.  The physician 
writing on behalf of the CMD stated that there was no sound 
basis for relating the veteran's multiple medical problems to 
his exposure to mustard gas in service.  He added that, other 
than severe burns of the skin, mucous membranes, eyes, and 
lungs, there is no record of such exposure causing neurologic 
or other problems of which the veteran complained.  
Furthermore, the veteran's symptoms other than skin burns 
started 15 years after exposure to the gas.  The physician 
indicated that exposure to war gases may cause damage and the 
damage may continue, but only as long as the exposure to the 
gas is present.  One would not expect progression of the 
lesion 15 years after the exposure.  He stated that, in 
addition, mustard gas is not known to produce ASHD.  He 
concluded that the problems of which the veteran complained 
were not uncommon problems and that there were more likely 
medical explanations for the problems than his previous 
exposure to mustard gas.  

Private hospital records dated in August 1977 note that the 
veteran was found to have a bradyarrhythmia in 1972 with 
probable "drop attacks."  His medications in 1977 included 
hydrochlorothiazide for leg edema (he had also been treated 
for thrombophlebitis) and nitroglycerin for chest pain.  The 
report indicates that the veteran had severe chest pain that 
was sometimes exertional.  The cardiac examination was 
essentially normal, but some EKG abnormalities were noted.  
During that hospitalization, a permanent pacemaker was 
implanted.  A diagnosis of idiopathic bradycardia was 
assigned.  Charles Gilliland, M.D., wrote in December 1978 
that he had implanted a cardiac pacemaker in the veteran in 
1977.  However, the letter did not indicate the etiology of 
the condition necessitating the pacemaker.  

An opinion was also obtained in September 1977 from the 
Director of the Neurology Service at a VA medical center.  
That physician responded that there is no evidence that ASHD 
(among other diseases) was related to any single etiologic 
agent.  He added that there was no evidence in the 
literature-toxicologic, clinical, or experimental-that 
exposure to such low doses of mustard gas as the veteran 
received over such a brief time period is associated with any 
chronic or latent effects leading to disease and disability 
after many years.  However, he stated that the reverse is 
true.  Noting that the concentration of mustard gas to which 
the veteran was exposed was approximately 20 micrograms per 
liter, 1 hour per day over 6 days, he stated that the best 
experimental data, from studies by the U. S. Army's Edgewood 
Arsenal published in June 1975, indicates that exposure of 
various experimental animals to 30 micrograms per liter of 
mustard gas for 24 hours a day, five days a week, for one 
year, did not produce detectable damage (systemic, local, 
pathologic, mutagenic, teratologic, or carcinogenic).  
Indeed, exposure to much higher doses was likewise found to 
be innocuous in a variety of animal species.  That physician 
concluded that the only effect of the veteran's exposure to 
mustard gas was a typical mild dermatologic one.  He stated 
that, had the veteran absorbed a significant amount of the 
alkylating agent through his skin, the record would certainly 
have shown symptoms of this, such as anorexia, malaise, 
nausea and vomiting, fever, bradycardia, cardiac arrhythmia, 
leukopenia, thrombocytopenia, and mental depression-all 
similar to cancer patients treated with systemic 
administration of similar alkylating agents.  In addition, as 
with cancer patients, such symptoms would be acute or 
subacute, not chronic or latent, and would not recur months 
or years after exposure.  

In December 1977, Alfred Gilman, Ph.D., a noted author and 
expert in pharmacology and a researcher into the effects of 
nitrogen mustard, wrote on behalf of the veteran that "[i]t 
is not possible to state categorically that [the veteran's] 
exposure was in any way associated with his subsequent 
medical history.  On the other hand, it is not possible to 
state categorically that his exposure was not in any way 
associated with his subsequent medical history."  He added 
that he was "reasonably certain" that the intensity of the 
veteran's successive exposures to mustard gas was sufficient 
to result in systemic effects, since the effect of multiple 
exposures would have been cumulative.  While he felt that it 
was "extremely unlikely that many of the events in [his] 
medical history were the result of his exposure to mustard 
gas," he also believed that one could not "deny the 
possibility that his long history of debilitating disease was 
service related."  

In December 1977, E. R. McDannald, M.D., provided a statement 
and his recent medical records concerning the veteran.  He 
indicated that he had personally known the veteran since 
1969, and that the episode of chest pain and bradycardia he 
had at that time was 

the very same thing we saw during his 
[recent] hospitalization here.  I would 
suspect the bradycardia and other 
vascular problems related to his toxic 
exposure to have been at least partially 
related to his thrombo-pulmonary embolus 
and post phlebitic syndrome.  I 
definitely think the episode of severe 
chest pain as well as the angina symptoms 
are directly related.  I am not a 
toxicologist, but from what I have 
gleaned from my readings, I think there 
can definitely be a direct causable [sic] 
relationship with his cardiac and 
vascular problems and the toxic exposure.  

In May 1978, a personal hearing was conducted before the 
Board in Washington, DC.  The veteran, his wife, and Mr. Cox 
provided testimony.  Mr. Cox testified that systemic 
poisoning by an agent such as mustard gas "may not exhibit 
its ultimate effects immediately and there's much evidence 
that shows that these effects are now delayed from five to 
twenty years."  He added that he would "be very much 
surprised if some or all of [the disorders claimed by the 
veteran, including a heart disorder,] were not, in fact, 
connected with that gas."  On questioning, however, he 
admitted that he had done no research specifically on the 
effects of mustard gas.  The veteran's wife testified to her 
recollection of the veteran's complaining of chest pains from 
1946 to 1948.  The veteran described the conduct of the 
testing on him in 1944 and the effects exposure to the gas 
had on him at the time of the exposure.  He also reported 
having had chest pains beginning shortly after his last 
exposure.  

In conjunction with a prior appeal, the Board obtained an 
opinion from an independent medical expert (IME).  The IME's 
report, dated in October 1978, indicates that he had limited 
his opinion to his area of expertise, cardiovascular 
diseases.  He stated that, after reviewing all the veteran's 
medical records contained in the claims file, "there is no 
definite evidence that [the veteran] has atherosclerotic 
heart disease at all."  He noted further that 

[d]espite the fact that he has been 
followed since the late 1940's by 
numerous physicians for atypical types of 
chest pain, he has never had any 
documented evidence of atherosclerotic 
heart disease.  All of his chest pains 
have been atypical and not the kind 
usually related to atherosclerotic heart 
disease.  He continues to have a normal 
electrocardiogram.  Despite hospital 
admissions for chest pain, on all 
occasions his physicians have stated that 
they were never certain that he had a 
myocardial infarction.  He has never had 
CPK elevations or ECG evidence of 
myocardial infarction.  Nowhere in the 
record can I find evidence of treadmill 
tests which would suggest coronary artery 
disease, nor has the patient undergone a 
coronary arteriogram to determine whether 
or not he indeed has atherosclerotic 
heart disease.  

Therefore, the IME felt that it made no sense to comment on 
any possible relation of that condition to the veteran's 
exposure to mustard gas.  

In June 1979 the veteran was hospitalized at a VA facility 
for evaluation and treatment of increasing angina, as well as 
dyspnea on exertion and paroxysmal nocturnal dyspnea which 
were felt to be secondary to his cardiac disease.  After 
cardiac catheterization demonstrated coronary artery disease, 
he underwent coronary artery bypass grafting.  His 
postoperative recovery was reportedly satisfactory.  

Of record is an August 1979 letter from William Regelson, 
M.D., requested because of his past work with nitrogen 
mustard.  Dr. Regelson reviewed medical records sent to him 
by the veteran's attorney.  He stated that "there is no 
question in my mind that the exposure [the veteran] 
experienced to the war gas mustard or Lewisite may have 
played a role in regard to the many complicating disabilities 
that he has developed."  He indicated that 

[i]n effect, what has happened to [the 
veteran] is an acceleration of the aging 
process as has been reported for 
radiation exposure and mustard is an 
alkylating agent which is radiomimetic in 
quality.  Lewisite is an arsenic 
containing compound which can also 
produce latent toxicity.  ...

The late toxicity for [mustard and 
Lewisite], I am sure, can be multiple in 
similar fashion to the way chronic 
radiation exposure can accelerate the 
aging process resulting in premature 
appearance of diseases that are related 
to aging, i.e., atherosclerosis, coronary 
disease, etc.  ...

[T]here is no question in my mind that 
this man has a clear-cut case.  

The veteran was hospitalized at a VA facility in January 1980 
for evaluation of chest pain.  A myocardial infarction was 
ruled out, although he did have additional episodes of angina 
at rest.  

In May 1981, the Board obtained an opinion from another IME, 
Mark R. Cullen, M.D.  Dr. Cullen was requested to review the 
veteran's record and to determine whether certain of his 
"present medical difficulties" could be causally related to 
his mustard gas exposure during tests in 1944.  The 
conclusions expressed included the following:

4.  Chest pain and related symptoms which 
occurred after the gas exposure were 
almost certainly directly attributable to 
it; I do not believe that coronary 
disease was present in significant degree 
nor that it caused the reported 
manifestation.  

5.  The possibility of chronic 
manifestations after a prolonged latent 
period after exposure is established for 
... the specific agent to which [the 
veteran] was exposed...

6.  Two groups of chronic effects from 
mustard gas exposure have been 
unequivocally established in humans:  

a.  Chronic respiratory disease...
b.  Cancer involving various 
organs...

7.  To my knowledge there has been no 
systematic attempt to observe the 
frequency of cardiovascular, renal or 
neurologic diseases in subjects exposed 
to mustard gas...

8.  Anecdotal reports in the German 
literature by physicians following 
gassing victims suggest that central 
nervous system deterioration and perhaps 
atherosclerotic diseases occur frequently 
in these men.  Epidemiologic data are not 
provided, however.  

9.  Based on these facts, it cannot now 
be affirmatively proven that [the 
veteran's] diseases are causally 
connected to his wartime exposure to 
mustard.  On the other hand, this 
statement hinges completely on the 
absence of adequate long term follow-up 
by governmental and private manufacturers 
under whose auspices exposure occurred.  
Until such studies as are noteably [sic] 
absent from the literature are performed, 
the proper assessment of cases such as 
these is tenuous.  ...   

11.  The case reports are not helpful in 
assessing the cardiovascular and renal 
diseases.  No useful data whatsoever is 
available to my knowledge.  

(Emphasis in original.)  

The veteran was again hospitalized at a VA facility in August 
1981 for evaluation of chest pain.  His history of mustard 
gas exposure was noted, but the examiner did not comment on 
any relationship between that exposure and any of the 
veteran's disorders.  

In an October 1981 decision, the Board denied service 
connection for ASHD with myocardial infarction, including as 
due to exposure to mustard gas.  In March 1984, a 
Reconsideration panel of the Board found that the October 
1981 decision was supported by the evidentiary record and 
that it represented a correct application of the pertinent 
statutory and regulatory criteria, and concluded that the 
decision contained no obvious error.

During a VA hospitalization in August 1982, the veteran was 
again evaluated to rule out a myocardial infarction.  The 
veteran was admitted to a VA facility in January 1983 for 
evaluation of chest and scapular pain.  A myocardial 
infarction was ruled out.  It was noted that it was felt to 
be doubtful that all of the veteran's chest pain was of 
cardiac origin.  

In January 1988 the veteran was admitted to a VA facility for 
evaluation of chest pain which had been increasing in recent 
months.  Cardiac catheterization revealed progression of his 
coronary artery disease.  He was readmitted later that month 
for coronary angioplasty.  

Voluminous evidence was submitted by the veteran in August 
1989 which consists of over 300 documents containing more 
than 4000 pages of material, largely scientific reports and 
communications concerning the planning and technical conduct 
and the outcome of studies conducted at different locations 
during and shortly after World War II which involved the 
testing of various chemical warfare agents in order to 
determine the protection afforded by different types of 
clothing and other protective devices.  In addition, the 
evidence includes the reports of a number of scientific 
studies of the physiological effects of various chemical 
agents on animals; the animal tests generally involved 
systemic injection of the chemical warfare agents.  The 
animals in those tests were either sacrificed after a few 
days or were given such high doses that they died; no long-
term follow-up was carried out.  The evidence also includes a 
few reports of studies of the effects of war gas exposure on 
human subjects.  Those studies generally noted the production 
of skin burns, conjunctivitis and corneal edema, and 
bronchitis and other pulmonary complaints, but some also 
reported adverse effects on blood forming organs, producing 
leukopenia, and on the intestinal mucosa.  No reports of 
long-term follow-up of the human subjects are contained in 
those records.  

In April 1990, Dr. Cullen wrote to the veteran, who had 
provided him with a "large volume" of additional 
information regarding his health problems.  Dr. Cullen wrote 
that he had reviewed the additional material, his previous 
report, and the report of Dr. Gilman.  He indicated that his 
opinion in the matter was 

little changed. ... In particular, there 
is not sufficient epidemiologic or 
toxicologic evidence to state with a 
great degree of certainty that either 
your atherosclerotic cardiovascular 
disease or your chronic neurologic 
disorder can be directly attributable to 
your exposure to chemical warfare agents.  
While there is clear evidence from 
animals that the agents are capable of 
causing acute, and even some chronic, 
effects on these organs, neither the 
dose-response curves nor demonstration in 
human populations has yet been 
sufficiently studied.  ...

I fully admit that there remains 
considerable possibility that some of the 
effects you have experienced as well as 
other chronic health effects may well be 
due to these chemical warfare agents 
which remain, many years after their use, 
inadequately studied by the government.  
Unfortunately, to be able to say that the 
possibility exists, and is suggested by 
some of the fragmentary data that we do 
have, falls somewhat short of the usual 
legal standard of more probable than not.  
...

I am of the opinion that you should be 
compensated as work-connected by the VA, 
not so much because proof exists of a 
relationship between your exposure and 
subsequent disease, but because the 
government has failed to exercise 
reasonable care or undertake reasonable 
scientific investigations which ... would 
have protected you and ... provided the 
basis for an appropriate decision to be 
made.  

In August 1990, the veteran sent to the Director of VA's 
Compensation and Pension Service annotated copies of 
additional documents he had received pursuant to his FOIA 
requests.  The documents consisted of notations made 
apparently by a researcher in January and February 1944 at 
the time of gas testing.  The documents specifically refer to 
the veteran, note details of each exposure, and list the 
results of blood tests and other objective manifestations 
resulting from the exposures.  The only clinical finding 
listed is erythema, noted on various areas of the veteran's 
body, and pigmentation of the cubital fossae and the dorsal 
thorax, noted approximately two weeks after the last test.  

In October 1990, the veteran submitted copies of a series of 
published articles, collectively entitled "Chemical 
Causality/Treatment/Medical Management HOTLINE," written by 
a clinical pharmacologist at the United States Army Institute 
of Chemical Defense.  Those articles describe various nerve 
agents, including mustard gas and Lewisite, their short-term 
and long-term biological effects, and treatment.  The 
articles indicate that the effects depend upon several 
factors: the agent used, the type of exposure and the degree 
of exposure.  Generally, mild exposure to vapor was reported 
to result in conjunctival irritation, dim or "blurred" 
vision, rhinorrhea, bronchoconstriction, dyspnea, cough and 
wheezing.  Moderate exposure caused worsening in the above 
symptoms, particularly in the lung effects; generalized 
muscle weakness; and nausea, vomiting and diarrhea.  Severe 
vapor exposure caused loss of consciousness, convulsions, 
paralysis, cessation of respiration and death.  

The articles state that skin exposure is more difficult to 
separate into categories.  The effects are more likely to be 
progressive due to continued absorption of the agent.  The 
particular effects, however, are the same as those noted for 
vapor exposure.  The articles further indicate that after a 
large exposure to any nerve agent convulsions will occur, and 
that prolonged convulsions have been shown to cause brain 
damage.  A nerve agent may also cause various cardiac 
arrhythmias.  The reports list a number of  "long-term" 
effects of nerve agent exposure, but ASHD is not among them.  
The articles state that there are no medical data on the 
long-term effects of exposure to Lewisite.  

The veteran also submitted a copy of a research paper 
published in December 1960 in the Journal of the National 
Cancer Institute.  The subject of that article is the 
incidence of lung cancer in World War I veterans and the 
possible relationship to mustard gas injury.  The author, in 
listing all causes of death compared in the study, mentioned 
diseases of the nervous system and sense organs, 
arteriosclerotic and degenerative heart disease, and diseases 
of the genitourinary system.  However, the article does not 
clearly indicate or draw any conclusions as to whether the 
study revealed any relationship between any such disorders 
and exposure to mustard gas.  

An undated (possibly 1954) research paper published in the 
British Medical Bulletin which was submitted by the veteran 
states that, in addition to causing damage to the skin, the 
mustard compounds also produce other cellular changes; they 
can cause heritable mutations, can affect chromosome 
structure, and can inhibit mitosis, and can cause other signs 
of systemic intoxication, particularly damage to the 
hematopoietic system (bone marrow).  The article cites a 
number of other works in support of this proposition.  The 
article does not describe any other specific gross 
pathological changes produced by the various war gases.  

An opinion was obtained from VA's Chief Medical Director 
(CMD) in February 1991 in order to determine whether any of 
the veteran's claimed disabilities, including heart disease, 
could be a long-term effect of the veteran's known exposure 
to chemical agents during service.  After discussing the 
veteran's history as set forth above, the opinion noted that 

[a] significant part of the record 
consists of discussion by a chemist about 
the extent of [the veteran's] exposure.  
However, this does not appear 
particularly germane to the argument 
about whether his various medical 
problems are a result of mustard gas 
exposure since there is no medical 
evidence that he suffered anything but 
very mild acute toxicity resulting in 
skin burns and allowing him to resume 
normal activities within three weeks of 
exposure. ...

It is my medical opinion that [the 
veteran's] medical conditions affecting 
brain, heart, blood vessels, and 
gastrointestinal tract are not the result 
of exposure to mustard gas or Lewisite.  
Some of the expert witnesses whose 
opinion [the veteran] solicited argue 
that [he] has experienced systemic 
effects (i.e., disruption at a cellular 
level in distant locations such the 
brain, kidney, heart and blood vessels) 
from absorption of mustard gas and 
Lewisite, but there is no evidence that 
this degree of absorption occurs in the 
absence of relatively severe local 
effects to the point of absorption (skin, 
lungs, mucous membranes around the eyes).  
Furthermore, there is no evidence of 
these "systemic" effects recorded in WW 
I veterans who did survive very serious 
skin and lung effects from gassing.  

Of record is a copy of a letter dated in April 1991 from VA's 
Assistant Chief Medical Director to another veteran, who 
apparently also underwent World War II gas testing.  The 
letter refers to a 1933 VA publication, which stated that the 
principal persisting disabilities (after exposure in World 
War I) were bronchitis, disordered action of the heart, and 
neurasthenia.  The VA physician explained that "disordered 
action of the heart" referred to a rapid pulse, which could 
have a number of causes which are not organic heart diseases.  
She stated that some WW I mustard gas casualties did develop 
cor pulmonale, a serious heart disease caused by severe 
bronchitis and emphysema.  She indicated that the term 
"neurasthenia," although not used today, would be 
classified as an anxiety disorder; some of the disorders 
described as "neurasthenia" would also be included in the 
diagnosis of "battle fatigue."  

In June and July 1991, evaluations were obtained from a 
number of different VA specialists.  A cardiologist recounted 
the veteran's history of vascular and other medical problems, 
to include chest pains in 1944 followed by a myocardial 
infarction.  Cardiac catheterization had revealed significant 
three-vessel coronary artery disease, and he underwent 
coronary bypass surgery in 1979.  After a thorough 
cardiovascular evaluation, the examiner concluded that 

[t]he biological effects of the Mustard 
gas are so diverse and complex that it 
would be difficult to state categorically 
that [the veteran's] exposure was not in 
any way associated with his subsequent 
catastrophic medical problems.  It is 
reasonable to assume that the intensity 
of [the veteran's] success of [sic] 
exposure to Mustard gas may be sufficient 
to result in systemic effects, since the 
effects of the multiple exposure would be 
cumulative.  

VA outpatient records dated from August 1979 to August 1991 
reflect the veteran's continued follow-up for his multiple 
medical problems; the notes refer to recurrent chest pain, 
pacemaker checks, and other unrelated disorders.  Repeat 
cardiac catheterization in January 1988 revealed severe 
coronary artery disease with significant stenosis of one of 
the coronary bypass grafts.  He again underwent coronary 
angioplasty during that hospitalization.  

Of record is the written testimony in March 1993 before the 
House Committee on Veterans' Affairs by Constance Pechura, 
Ph.D., Senior Program Officer and Study Director of the 
Institute of Medicine, and co-editor of "Veterans at Risk: 
The Health Effects of Mustard Gas and Lewisite."  
Dr. Pechura testified that recent research had shown a 
definite or possible causal relationship between a number of 
disorders and exposure to sulfur mustard gas.  Dr. Pechura 
also identified another category of health problems for which 
few data exist to argue either for or against a causal 
relationship; these include cardiovascular problems.  

Another personal hearing was conducted in May 1993 before the 
Board in Washington, DC.  The testimony largely reiterated 
medical evidence already of record that the veteran felt 
supported his claim.  He stressed that the disorders 
involving numerous organ systems resulted due to the systemic 
spread of the effects of the war gases.  Additionally, it was 
argued, essentially, that the Government was wrong in its 
testing of the veteran, in its concealment of the testing, 
and in its failure to provide necessary treatment for the 
veteran throughout the years since World War II, and, 
therefore, that VA should rectify that situation now and 
grant service connection for all the stated disorders as 
having resulted from his nerve gas exposure.  

Subsequently, the veteran submitted a copy of an article from 
a professional nursing journal dated in December 1993 
regarding the pathophysiology and nursing implications of 
mustard agent poisoning.  

A VA compensation examination was conducted in January and 
February 1994.  Several examiners evaluated the veteran at 
that time, but none specifically evaluated the veteran's 
heart and none expressed any opinion regarding the etiology 
of the veteran's heart disorder.  

In October 1995, the Board denied service connection for, 
inter alia, a heart disorder.  Although the veteran initially 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), he later withdrew that appeal 
and submitted additional evidence to the RO, applying to 
reopen his claim for service connection for cardiovascular 
disease as due to exposure to mustard gas and Lewisite.  

The newly submitted evidence included a duplicate portion of 
the 1994 VA compensation examination report.  

In April 1996, Cathy Liverman of the Institute of Medicine of 
the National Academy of Sciences wrote that she and Dr. 
Pechura had reviewed the documents forwarded by the veteran 
regarding measurements of exposures to mustard gas.  They 
referred to the September 1977 letter from a VA neurologist 
that cited a June 1975 report by the Army's Edgewood Arsenal 
concerning animal testing of the effects of exposure to 
mustard gas.  They indicated that the VA neurologist had 
stated that the veteran's exposure was less than the reported 
animal exposure, for which no adverse effects were noted.  
Ms. Liverman stated, however, that the neurologist had 
incorrectly converted the units of measure reported in the 
Edgewood report, resulting in values that overstated the 
animal exposure by 10,000 times.  It should be noted that 
Ms. Liverman's letter does not state that the veteran's 
exposure was 10,000 times greater than previously calculated.  
Rather, it indicates that the veteran's exposure to mustard 
gas was approximately 10,000 times greater than the 
previously calculated animal exposure that resulted in 
innocuous effects.  

The Director of the Cardiology Clinics and Cardiology 
Inpatient Services at a VA medical center wrote in June 1996 
that

In my medical opinion, within a reasonable degree 
of medical certainty, multiple exposures of 
excessive volumes of vesicant agents, Crude Sulfur 
Mustard, identified as Agent "H" mixed with an 
equal volume of Lewisite (containing Arsenic) 
identified as Agent "L" titles as "H/L" 
repeatedly over a six day period of time in a 
tropical climate atmosphere caused the [veteran] to 
become a casualty, and, such exposure is the 
etiologic basis of the claimant's medical 
conditions.  

Importantly, the Institute of Medicine has 
determined that [the veteran's] exposure was 10,000 
greater then previously assumed.  

The records confirmed [the veteran's] first 
myocardial infarction on January 1944 followed by 
multiple cardiovascular insults while in service to 
his country and further documented by medical-
cardiovascular assessments by independent medical 
authorities.  

Such positive findings support my opinion that the 
causal link between Mustard Gas exposure and 
cardiovascular disease in [the veteran] is probable 
and not merely possible.  

In my opinion, it is more likely than not that [the 
veteran's] heart disease is secondary to Mustard 
Gas exposure.  

The veteran and his wife again testified at a personal 
hearing before the Board in Washington, DC, in May 1997.  
They testified regarding the chest pain that he complained of 
beginning shortly after his mustard gas testing and extending 
until after he was diagnosed with coronary artery disease.  
They testified that he sought evaluation by a cardiologist, 
Dr. Glendy, in 1946.  The veteran's wife recalled that 
Dr. Glendy had told him that he had been poisoned, that the 
albumin was very high in his urine.  He advised the veteran 
to alter his diet and to "slow down a little bit."  The 
veteran's wife pointed to two reports on mustard gas testing 
that were previously received and that were published in 1946 
as showing that ASHD resulted from exposure to mustard gas.  
(The Board is unable to identify any reference to ASHD in 
either report.  One report, however, "document 269," does 
note that decreased force of cardiac contraction, as well as 
impaired cardiac conduction and bradycardia, was seen after 
"intoxication" or "poisoning" with mustard gas.  That 
document also indicates that systemic absorption of gas is 
increased under conditions of high temperature and skin 
sweating of the subject, e.g., in tropical zones.)  The 
veteran's representative requested that the Board consider 
obtaining another opinion from an independent medical expert.  

At the hearing, the veteran also submitted a copy of a 
portion of another report, entitled, "Chemical Casualties: 
Medical Treatment-Status in Tertiary Health Care 
Facilities."  That document primarily concerns the effects 
of inhalation of warfare agents.  Aside from stating that 
systemic damage may occur as a result of systemic absorption 
of a substance through the respiratory membranes, with 
consequent damage to other organ systems, the report does not 
indicate that any heart disorder results from exposure to 
mustard gas/Lewisite.  

In addition, the veteran submitted a copy of a January 1994 
letter from a private physician that was previously of 
record.  The letter describes the circumstances of the 
veteran's treatment during a VA hospitalization in 1989 
during which abnormal blood coagulation was noted.  

Subsequently, the Board obtained two additional IME opinions, 
in January and June 1999, from a toxicologist and a 
cardiologist, as to whether or not the veteran's heart 
disorder was caused by his exposure to mustard gas/Lewisite.  
The toxicologist indicated that he was an expert in medical 
toxicology and stated that he had reviewed all of the medical 
records that were sent to him and all of the medical 
literature on the long-term effects of mustard gas and 
Lewisite exposure.  He concluded that "cardiovascular 
disease is highly unlikely to result from exposure to either 
or both of these agents."  In analyzing the medical evidence 
in this case, the toxicologist stated that 

[The veteran] was not definitively documented to 
have arteriosclerotic heart disease until an 
arteriogram in 1979. At this time he should have 
been in his mid 50s. There is nothing out of the 
ordinary for a man of this age to have 
arteriosclerotic heart disease and I expect it to 
be due to natural causes and tobacco use.  ...

There is no evidence that either [mustard gas or 
Lewisite] can [produce ongoing arteriosclerosis]. A 
thorough study on the long-term effects of short-
term exposures to nitrogen mustard did not find any 
evidence of increased cardiovascular disease. 
[citation omitted]  A review of the scientific 
literature on mustard gas by the Agency for Toxic 
Substances and Disease Registry also did not find 
any evidence of cardiovascular or other vascular 
diseases. [citation omitted]  Nitrogen mustard has 
been used medically as a chemotherapeutic agent for 
about 20 years. It has been used on thousands of 
patients in high doses sufficient to suppress the 
immune system. To date there have been no reports 
of cardiovascular or other vascular diseases 
resulting from nitrogen mustard therapy. If the 
health problems were chronic respiratory disease or 
skin malignancies, then it might be possible to 
link them to the chemical exposures.

Lewisite was not directly addressed in the study on 
the long-term health effects of chemical agents. 
[citation omitted]  I do not believe that he had a 
significant exposure to this agent, since it causes 
hemolysis and renal failure due to the arsenic 
content. Also, he does not have any of the skin 
findings associated with chronic arsenic poisoning, 
such as arsenical keratoses. Chronic arsenic 
poisoning also does not cause cardiovascular 
disease.

In summary, this subject has a long and complicated 
medical history. ...  He was exposed to nitrogen 
mustard gas and also possibly lewisite while in the 
military service in 1944. He suffered only mild 
symptoms from these exposures. There is no evidence 
that either nitrogen mustard or lewisite cause 
hypercoagulation, arteriosclerosis, or other types 
of heart disease. In my opinion, it is most likely 
that his diseases resulted from natural causes and 
tobacco use.

The cardiologist's opinion states that, 

Regarding effects of exposure, the record indicates 
the development of marked erythema on the arms and 
mild erythema on the back. Such cutaneous exposure 
and effects, however, are not predictive of 
significant systemic absorption of the agent. 
Evidence for systemic absorption is controversial 
in the record. There is no indication of mask 
failure, acute neurologic symptoms, altered 
consciousness, vomiting, or nasal mucosal changes 
in the military record. However, the appellant 
claims to have had such manifestations. He returned 
to normal duties about three weeks after the 
exposure.  ...

The Board has asked me whether it is more likely 
than not that the appellant's atherosclerotic heart 
disease developed as a result of his mustard gas 
exposure in 1944. The answer necessarily requires a 
relative risk assessment since there are, to my 
knowledge, no long-term followup data to render any 
association between mustard gas exposure and 
atherosclerosis. The biologic effects of mustard 
gas have been likened to radiation exposure in some 
respects. In this regard, one may reasonably 
hypothesize that with significant systemic 
absorption, vascular injury and the physiologic 
response to injury may occur in the coronary 
arteries to produce narrowing of the coronary 
arteries by fibrosis or by development of 
atherosclerotic plaques in the injured vessel wall. 
In this hypothetical setting, one would anticipate 
such manifestations to occur within a few years, 
and it is noted that 34 years passed between the 
mustard gas exposure and the definitive diagnosis 
of atherosclerotic coronary artery disease. In the 
appellant's case, as noted previously, there is no 
definitive evidence for systemic absorption of this 
toxic agent.

To the contrary, there are unequivocal data which 
support the strong association between cigarette 
smoking and the development of coronary artery 
disease. Disease typically develops many years 
after chronic exposure to cigarette smoking. This 
tends to be true of the other major risk factors 
for development of this disease such as high 
cholesterol, hypertension, and diabetes. Coronary 
artery disease related to these major risk factors 
is extremely common, especially in men, and becomes 
more prevalent with age.

Respectfully, in my opinion, it is much more likely 
that the appellant's heart disease developed with 
age influenced by his history of cigarette exposure 
than to have been caused or even facilitated by the 
mustard gas exposure which occurred during active 
military service.

Following receipt of the IME opinions, the file was referred 
to the veteran's representative who submitted additional 
argument in support of the veteran's claim.  

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Additionally, 
there is no indication that there are additional, pertinent 
records which have not been obtained.  Accordingly, there is 
no further duty to assist the veteran in developing the 
claim, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
principles of presumptive service connection (a chronic 
disorder first manifest to a compensable degree within one 
year after separation from service, 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309) are potentially 
applicable in this case.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Exposure to certain vesicant agents during active military 
service, together with the development of a chronic form of 
any of the following conditions manifested subsequent 
thereto, in the absence of the claimant's own willful 
misconduct, is sufficient to establish service connection for 
that condition:  Laryngitis, bronchitis, emphysema, asthma, 
chronic obstructive pulmonary disease, conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer, squamous cell 
carcinoma of the skin, or acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316.  

The Board also notes that aspects of the veteran's service 
connection claims are similar to claims for service 
connection for certain disorders made by radiation-exposed 
veterans: (1) crude sulfur mustard gas and Lewisite are, in 
some ways, radiomimetic (exerting effects similar to those of 
ionizing radiation), and (2) a regulation specifically 
provides for presumptive service connection for certain 
disorders if manifest subsequent to exposure.  In this 
regard, recent decisions of the United States Court of 
Veterans Appeals and the United States Court of Appeals for 
the Federal Circuit, in a case involving a radiation-exposed 
veteran, held that, while providing for service connection on 
the basis of certain presumptions, the law does not preclude 
service connection for an unlisted disorder with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039 
(Fed.Cir. 1994), aff'g 7 Vet.App. 193 (1994).  

Thus, in the case of such veterans, service connection may be 
established in any of four ways:  (1) the showing of a 
chronic disability during service, (2) the showing of a 
chronic disability which had its origins in service (here, 
due to exposure to certain gases), (3) the manifestation of 
any one of certain disorders to a compensable degree within 
one year after separation from service, or (4) the 
manifestation of any of certain specified disorders at any 
time after exposure to mustard gas during World War II tests.  
Therefore, each of the veteran's service connection claims 
must be examined under each of the above four bases. 

The Board notes at the outset that the evidence clearly shows 
that the veteran participated in the testing of crude sulfur 
mustard gas and Lewisite during World War II.  The evidence 
also shows that, although the veteran complained of chest 
pain in service and for a number of years after service, that 
pain was felt to be musculoskeletal in origin and not due to 
any organic heart disorder.  While a July 1964 hospital 
record indicates that he had sustained a myocardial 
infarction at that time, the report does not describe any 
clinical documentation of that fact.  It was not until the 
1970s that ASHD was first clinically shown.  

Because a heart disorder was not shown within the first year 
after the veteran's separation from service and because heart 
disease is not listed at 38 C.F.R. § 3.316 as being a disease 
for which service connection may be presumed following 
exposure to mustard gas, no presumption applies in this case.  
Further, a chronic heart disorder was not shown in service.  
Nevertheless, service connection may still be established if 
the evidence shows that the veteran's current heart disorder 
resulted from his documented exposure to mustard gas/Lewisite 
during service.  Regarding this point, numerous medical and 
other opinions have been entered into the record since the 
veteran first submitted his service connection claim in 1975.  

Although the veteran has pointed to or submitted reports on 
warfare gas testing that was conducted during and shortly 
after World War II, as well as other research into the 
effects of exposure to similar substances, as being 
supportive of his claim, none of those reports states that 
exposure to mustard gas/Lewisite results in any chronic heart 
disorder, in particular ASHD.  

Despite the veteran's contention that he was treated for a 
heart disorder by Dr. Glendy for several years following 
service, the 1961 letter from Dr. Glendy indicates that there 
were no clinical findings reflective of a heart disorder, 
but, rather, that the veteran's chest pain was of 
musculoskeletal origin.  Further, while a 1964 hospital 
record states that it was believed that the veteran had 
sustained a myocardial infarction at that time, the record 
does not contain any clinical, EKG, or laboratory findings 
that would confirm such a conclusion.  There is no 
documentation of clinical or laboratory findings of any heart 
disorder prior to 1974, when private medical records show a 
diagnosis of ASHD.  

Several medical opinions are of record in this case, some 
which definitely support or appear to support the veteran's 
claim and others which do not support the claim.  Most of 
those opinions were previously of record and were analyzed in 
detail in the Board's 1995 decision.  

The letters from Dr. Smith do not lend much support for the 
veteran's claim, inasmuch as they do not attribute his 
complaints of chest pain to his mustard gas/Lewisite 
exposure, even though the pain reportedly had been recurrent 
since service and was similar to the pain he had in service.  
Dr. Smith's 1976 opinion is very general, stating merely that 
the veteran's mustard gas exposure was the beginning of a 
train of events that led to his various medical conditions.  

The January 1977 letter from Dr. Regan provides essentially 
no evidence at all concerning the current claim.  He stated 
that, although he was never aware of the veteran's exposure 
to mustard gas, the cause of his various symptoms was never 
clear.  Mr. Cox's February 1977 letter and his May 1978 
hearing testimony together indicate that he would be "much 
surprised" if some or all of the veteran's claimed disorders 
were not attributable to the gas, although he admitted that 
there was not much evidence to show that effects of gas 
exposure are delayed from 5 to 20 years.  Mr. Cox did not, 
however, provide any clinical evidence to support his 
conclusions.  

The treatment records from Dr. Gilliland in the late 1970s 
note that a pacemaker had been implanted, apparently due to 
bradycardia, but did not indicate an etiology for the 
bradycardia.  

Dr. Gilman's 1977 opinion, upon which the veteran relies 
heavily, provides little, if any, support for his claim.  The 
opinion refers only generally to the veteran's medical 
conditions, doesn't specifically mention his heart condition, 
and, at best, advances no more than a possibility that any of 
his disorders resulted from his mustard gas exposure.  

VA's July 1977 CMD opinion, on the other hand, concluded, 
generally, that there were more likely explanations for the 
veteran's various problems than his exposure to mustard gas.  

Dr. McDannald's December 1977 opinion (one of the veteran's 
treating physicians), on the other hand, does lend some 
support to the veteran's claim, indicating that he thought 
that there "can definitively be" a relationship between his 
heart disease and his gas exposure.  The opinion, however, 
indicated no more than a possibility of a relationship.  

The October 1978 IME opinion carries essentially no probative 
weight, because shortly after the opinion was rendered 
(stating that there was no evidence that the veteran had 
heart disease), the veteran was in fact shown to have 
arteriosclerotic heart disease.  

Perhaps the strongest medical opinion in favor of the 
veteran's claim is the August 1979 statement by Dr. Regelson, 
which likened the veteran's mustard gas exposure to radiation 
exposure and stated that the veteran's case was "clear-
cut," but did not specifically relate the veteran's heart 
disease to his gas exposure.  

Dr. Cullen's two opinions (1981 and 1990), although relied 
upon to a great degree by the veteran, do not advance his 
claim, inasmuch as they clearly indicate that there is no 
evidence that mustard gas exposure causes heart disease.  
(The 1981 opinion is ambiguous at best, in that it initially 
states that the veteran's chest pain that occurred during 
service after the gas exposure was "almost certainly 
directly related to it," but then later states that the 
medical literature is not helpful in assessing whether such a 
relationship exists between heart disease and gas exposure.)  
The reports essentially state only Dr. Cullen's opinion that 
the veteran should be compensated because the Government had 
failed to undertake scientific investigations to determine 
definitively whether or not such a relationship can be shown.  
Such a conclusion does not shed light on the central 
question, whether the heart disease is causally linked to the 
gas exposure and, thus, does not provide credible evidence 
concerning the issue of service connection for a heart 
condition.  

The 1991 VA CMD opinion tends to rebut some of the earlier 
opinions regarding the systemic effects of gas exposure, 
inasmuch as it states that there is no scientific evidence 
that such systemic effects occur in the absence of relatively 
severe local effects-which were not present following the 
veteran's mustard gas/Lewisite exposure.  On the other hand, 
a VA cardiologist later that year stated that the amount of 
exposure that the veteran had "may be sufficient to result 
in systemic effects, since the effects of the multiple 
exposure would be cumulative."  Those two opinions, 
therefore, largely offset each other, resulting in no net 
probative value.  

Dr. Pechura's Congressional testimony in 1993 lends little 
support to the veteran's claim, inasmuch as she admitted that 
"few data exist to argue either for or against a causal 
relationship" regarding heart disease and gas exposure.  

The crux of the veteran's current claim concerns the basis 
for the September 1977 opinion by a VA neurologist that 
discussed the potential effects of the veteran's mustard gas 
exposure in relation to the effects noted following testing 
in animals, as reported in a 1975 Edgewood study.  In order 
to compare the Edgewood data with the veteran's calculated 
mustard gas/Lewisite exposure, the physician converted the 
units of measurement reported by Edgewood to those reported 
for the veteran.  After making the conversion, the physician 
noted that animal exposure to somewhat higher doses of gas 
than the veteran had received had been shown to be innocuous.  

However, in April 1996, a researcher at the Institute of 
Medicine (IOM) at the National Academy of Sciences wrote that 
the VA physician had incorrectly converted the units of 
measurement reported in the Edgewood study.  In fact, the 
conversion was off by a factor of 10,000, meaning that the 
animal exposure was actually 10,000 times less than 
calculated by the VA physician.  

Bearing the revised calculations in mind, another VA 
physician wrote in June 1996 that it was more likely than not 
that the veteran's heart disease is due to his radiation 
exposure.  

Well-meaning as the June 1996 opinion might be, it can be 
accorded no probative weight, because it relies on an 
inaccurate factual predicate.  The physician cited 
essentially four facts as supporting his opinion.  First, the 
physician's opinion indicates that the veteran was repeatedly 
exposed to "excessive volumes" of mustard.  There is, 
however, no evidence of record to support that statement; in 
fact, previous opinions have indicated that the veteran's 
exposure, while repeated over a 6 day period, was rather 
minimal.  Moreover, several opinions have stated that, had he 
been exposed to significant amounts of mustard gas/Lewisite, 
he would have demonstrated more severe symptoms immediately 
following the exposure.  Second, the opinion notes that the 
veteran's exposure was in a tropical climate atmosphere.  
(The Board notes in this regard the published report to the 
effect that higher temperatures and sweating, e.g., exposure 
in a tropical climate, increase the absorption of mustard 
through the skin.)  Nevertheless, the record clearly 
indicates that the testing was done on the veteran in 
Maryland in January and February of 1944-presumably not a 
tropical climate.  The 1996 physician concluded that such 
positive findings supported his opinion that a causal link 
between the veteran's mustard gas exposure and his 
cardiovascular disease was probable.  Because the opinion is 
based on an inaccurate factual premise, it has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Third, the opinion states that the IOM had determined that 
the veteran's exposure was 10,000 greater than was previously 
assumed.  However, the IOM's letter, as discussed above, made 
no such determination.  There is no conflicting evidence as 
to the degree of mustard gas exposure that the veteran 
himself sustained.  The IOM's letter determined only that the 
reported exposure to animals was 10,000 less than was stated 
in the September 1977 letter, indicating only that comparing 
the effects of the veteran's exposure to that of the tested 
animals might be inapt.  And fourth, the opinion states that 
the records confirmed that the veteran's first myocardial 
infarction was in January 1944, followed by multiple 
cardiovascular insults during service, and that such events 
were documented by independent medical authorities.  However, 
there is no medical evidence whatsoever that the veteran 
sustained a myocardial infarction or any other 
"cardiovascular insult" in 1944 or subsequently during 
service or at any time until many years after service.  In 
fact, the October 1978 IME specifically examined the clinical 
record for documentary evidence of cardiac problems up to 
that point in time and found none.  

The Board subsequently obtained two additional expert (IME) 
opinions, from a toxicologist and a cardiologist.  Both of 
those opinions concluded that it is much more likely that the 
veteran's heart disease developed due to age, smoking, or 
other factors than to his exposure to mustard gas in service.  

The Board has considered the veteran's statements and the 
testimony adduced at the May 1997 personal hearing.  While 
the Board recognizes that the veteran and his wife are 
competent to testify as to his symptoms and to their own lay 
observations of his condition, they presented essentially no 
new information in this regard.  Moreover, inasmuch as the 
determination as to whether or not the veteran's heart 
disorder resulted from his exposure to mustard gas/Lewisite 
during service, i.e., whether there is a nexus between the 
condition and the exposure, medical evidence is required; the 
hearing testimony and other lay statements do not constitute 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  

Weighing all the evidence in this case, in particular the 
opinions that have been expressed by the veteran's treating 
physicians and numerous medical experts, the Board finds that 
the preponderance of the evidence is clearly against the 
veteran's claim.  The evidence and opinions that are 
favorable to his claim essentially reflect no more than a 
possibility that his heart disease is related to his mustard 
gas exposure.  On the other hand, several expert medical 
opinions have been presented that definitively state that his 
heart disease is either not due to his gas exposure or is 
more likely due to other causes.  Considering all of the 
voluminous evidence in this case, the Board cannot conclude 
that service connection has been established for a heart 
disorder as due to exposure to mustard gas/Lewisite.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a heart disorder, as secondary to 
exposure to mustard gas and Lewisite, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

